IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO

 

 

IN RE: CASE No.: 19-04647 (ESI)
RAMONA DEL VALLE BURGOS CHAPTER 13
Debtor
FIRSTBANK PUERTO RICO (X) 28 U.S.C. §7004{h), on Service on Contested
Matters
Movant

 

MOTION TO QUASH DEBTOR’s INTENT TO PAY VALUE OF COLLATERAL FOR LACK OF
COMPLIANCE WITH DUE PROCESS OF LAW
TO THE HONORABLE COURT:

Comes now as FIRSTBANK Puerto Rico, a domestic corporation appearing through the
undersigned attorney, and brings this motion under Bankruptcy Rule 7004(h) without submitting
to the jurisdiction of this Honorable Court and respectfully alleges as follows:

1. Movant is a domestic corporation and an insured depository institution pursuant to
section 3 of the Federal Deposit Insurance Corporation Act. It is also the creditor and the party
against whom a relief is seek.

2. Debtor filed a bankruptcy petition under Chapter 13 of Title 11 on August 16, 2019
pursuant to the provisions of 11 U.S.C. §1301 et seq. Section 3.2 of its proposed plan dated
August 16, 2019 (docket no. 4) filed by Debtor using PR’s “G” form establishes its interest for the
Court “to determine the value of the secured listed below”, which is Firstbank’ secured claim no.
2.

3. Bankruptcy Rule 1001, states “the Bankruptcy Rules and Forms govern in cases under
Title 11 of the United States Code. .... These rules shall be construed to secure the just, speedy,
and inexpensive determination of every case and proceeding.” FRBP 1001.

4, Bankruptcy Rule 7004(h), states as follows with respect to SERVICE OF PROCESS ON

AN INSURED DEPOSITORY INSTITUTION:

“Service on an insured depository institution (as defined in section 3 of the
Federal Deposit Insurance Corporation Act), IN A CONTESTED MATTER OR
ADVERSARY PROCEEDING SHALL BE MADE BY CERTIFIED MAIL ADDRESS TO AN

 
Motion to Quash 2
FIRSTBANK PR

 

“OFFICER” OF THE INSTITUTION UNLESS the —

(1) Institution has appeared by its attorney, in which case the attorney
shall be served by first class mail;

(2) Court orders otherwise after service upon the institution by certified
mail of notice of an application to permit service on the institution by first
class mail sent to an officer of the institution designated by the institution;
or

(3) Institution has waived in writing its entitlement to service by certified
mail by designating an “officer” to receive service.” (emphasis supplied}

5. The term “officer” as defined within the Federal Deposit Insurance Corporation Act fs
framed within and limited under section 303.101 (b) of Definitions as “Senior Executive Officer’,
meaning the person who holds the title of president, chief executive officer, chief operating
officer, or without any regard to title and salary, or compensation, performs the function of one
or more of these positions. Senior executive officer also includes any other person identified by
the FDIC [as mentioned here-in-before within this same definition (emphasis added)], whether
or not hired as an employee, with significant influence over, or who participates in, mayor police
making procedures decisions of the state non-member bank. Federal Deposit Insurance Act
§303.101, (AGCY-ISS, Bank -Exp §67-371) Officers

6. Accordingly, the term «officer», has been defined on the Black’s Law Dictionary, under
its revised edition, as it follows: - An “officer” is distinguished from an “employee” in the greater
importance, dignity, and independence of his position, in requirement of oath, bond, more during
tenure and fact of duties being prescribed by law. Bowden vs. Cumberland County, 123 Me. 359,
123 A. 166, 169; McClendon vs. Board of Health of City Hot Springs, 141 Ark, 114, 216 S. W. 289,
290; Jefferson County vs. Case, 244 Ala. 56, 12 So. 2" 343, 346. Black’s Law Dictionary, St. Paul.
Minn. West Publishing Co.

7. Likewise, the term «officer», has been defined on the Barron’s Law Dictionary, under
its revised edition, as it follows: - An “officer” is a person with authority of a particular position
or office. An «officer» may be either public or private in that the office he occupies may or not
be invested with public trust. The term is often used to designate corporate personnel who are
appointed by directors and are charged with the duty of managing the day-to-day affairs of the

corporation. The term embraces the idea of tenure, duration, emoluments, and duties, the latter

 
Motion to Quash 3
FIRSTBANK PR

 

being continuing and permanent and not occasional or temporary, 99 U.S. 508, and in light of
those characteristics is distinguished from an “employee”. Barron’s Law Dictionary, by Steven H.
Gifis, Associate Professor of Law, Rutgers, The State University of New Jersey, School of Law,
Newark.

8. The Bankruptcy Reform Act of 1994, Publ. L. No. 1030194, enacted into law on
October 22, 1994, amended Rule 7004 by adding an independent subsection (h), [aside from
subsections (a} regarding service in persona, or (b) regarding service by first class mail, and any
numbered subdivisions within the subsections mentioned before; and clearly distinguishes and

specifically establishes the requirements on service of process on “insured depository

 

institutions”. Thus, where an insured depository institution, as defined in section 3 of the Federal
. Deposit Institutions Insurance Act, is to be serviced in a contested matter or adversary
proceeding, Debtor must comply with Rule 7004(h}. Service process under a contested matter
must be made by certified mail address to an “officer” of the Bank; or, where the institution has
appeared by its attorney, in which case the attorney shall be served by first class mail. Thus, were
the undersigned attorney has not filed a notice of appearance; creditor was not given adequate
notice of contested matter brought against it, under the Bankruptcy Rules. Even receipt of actual
notice does not remedy technically defective service through which the Court fails to obtain
personal jurisdiction. In Re Van Meter, 175 BR 64 (9th Cir. B.A.P. 1994).

9. Rule 7004{h} added as part of the Bankruptcy Act of 1994, Pul. L. No. 103-194, was
enacted on October 22, 1994, and became effective in cases commenced on or after the date of
its enactment. Colliers on Bankruptcy $7004.09 {footnote 1). Thus, the bill became effective on
the date it was enacted, and it governs the way in which insured depository institutions shall be
serviced in a contested or adversary proceeding on cases filed thereafter, as in the case at bar.

10. Although section 3.2 of the plan dated August 16, 2019 {docket no. 4) establishes

Debtor's interest for the court “to determine the value of the secured listed below”, which is

 

Firstbank’s claim no. 2. However, as of today no service has been provided, under Rule 7004(h)
which specifically provides that service to an insured depository institution (as defined in section

3 of the Federal Deposit Insurance Corporation Act} in a centested matter or adversary

 

proceeding shail be made by certified addressed to an officer of the institution: unless, the

 
Motion to Quash 4
FIRSTBANK PR

 

institution has appeared by its attorney, in which case the attorney shall be served by first class
mail. The Chapter 13 Trustee is required to be diligent in making service process. And, service
of process must comply with technical requirements, as well as with due process considerations
of fair play and substantial justice. Receipt of actual notice does not remedy defective service
through which the Court fails to obtain personal jurisdiction. in Re Jorob, 54 BR 693 (Bkcy. 1995),
In re Van Metter, supra
11. Rule 7004(h) was added as part of the Bankruptcy Reform Act of 1994. It requires

that service of process on an insure depository institution in adversary proceedings or contested

|”

matters be made by “certified mail’, rather than by ordinary mail address to an “officer” of the
institution. If the institution has appeared by its attorney, however, it is sufficient if the attorney
is served by first class mail. The institution may waive in writing “the requirement of certified

mail service” by designating an “officer” to receive service. Colliers’ on Bankruptcy §774,09.

 

12. Fairness of procedure is “due process in the primary sense”. Brinkerhoff - Faris Co. vs.
Hill, 281 U.S. 673. \t is ingrained in our national traditions and is designed to maintain them. The
requirement of “due process” is not a fair-weather or timid assurance. It must be respected in
periods of calm and in times of trouble.... It cannot be imprisoned within the treacherous limits
of any formula. Representing a profound attitude of fairness between man and man, and more
particularly between the individual and the government, “due process” is compounded of
history, reason, the past course of decisions, and stout confidence in the strength of the
democratic faith, which we profess. It is not a yardstick. [tis a process. It is a delicate process
of adjustment inescapably involving the exercise of judgment by those whom the Constitution
entrusted with the unfolding of the process. Anti-Fascist Committee vs. McGrath, 341 U.S. 123.

13. The notion of procedural due process generally requires that an individual be given
notice and an opportunity for a hearing when significant “due process rights” are “implicated”.
There is a two-step process for determining whether a due process right is implicated. The
primary step is to establish that a property or liberty interest, within the protection of the Fifth
Amendment, is threatened. Once either of these interests is found to exist, the due process
safeguards will attach. The second step requires the balancing of the interest involve; to

determine what kind of notice and hearing will satisfy the requirements of the Due Process

 
Motion to Quash 5
FIRSTBANK PR

 

Clause.

14. A property interest which would invoke the protection of the Due Process Clause
“results from a legitimate claim of entitlement created and defined by an independent source
such as state or federal law”. Russel vs. Landrieu, 621 F.2d 1037 (9th Cir. 1980) Pub. L. No. 103-
194, anacted on October 22, 1994, which became effective in cases commenced on or after the
date of its enactment, entitled FIRSTBANK Puerto Rico with the right to be served accordingly
with the rules establish under Rule 7004(h), as added as part of the Bankruptcy Act of 1994. And,
were the matters at hand involved a court action which may give rise to affect the value of a
claim, [as defined under 11 U.S.C. §101 (41) (emphasis added)], obviously it implicates a due
process property interest.

15. The second step is to determine what procedural safeguards must be provided to
satisfy the requirements of the Due Process Clause. On the subject of procedural due process, it
has been stated: “procedural due process mandated that the litigant receive notice and have
opportunity to be heard”. 16 AMJr.2d. Constitutional law §827 Lack of jurisdiction is and
continues to be a defence to execution, and lack of service of the complaint will serve as a basis
for asserting that the Court lacked jurisdiction. in re Horob, supra; in re Van Meter, 175 BR 64
(9th Cir. B.A.P 1994), Windser Communications Group, inc., vs. Grant, 75 BR 713 {E. D. Pa 1985);
in Re Value, 53 BR 549 (Bkcy. 1985).

16. Furthermore, when service on an insured depository institution in a contested matter
is to be performed, it shall be made by certified mail and must be address directly to the
“oresident” or other “officer” of the Corporation by name. fn Re Jaan and Schoon, 153 BR 98
(B.CT.N.D. Cal. 1993).

17. Debtor’s lack of compliance with Bankruptcy Rules 7001 and 7004(h) violates the
procedural aspect of the due process clause, since creditor Firstbank PR might be deprived of part
of its secured claim without the required process at the Bankruptcy Court.

ALLEGATIONS:

18. Being an insured depository institution, Firstbank PR must be served through certified

addressed to an officer of the institution, as required by Rule 7004 (h}, since none of the

exceptions have met: the only appearance of an attorney on behalf of creditor has been this

 
Mation to Quash 6
FIRSTBANK PR

 

motion, in which creditor expressly did not submit to the jurisdiction of this Honorable Court and
the institution has not waived in writing its entitlement to service by certified mail by designating
an officer to receive service.

19. Firstbank PR has not waived in writing its entitlement to be served by certified mail to
an “officer of the institution”. Neither has Firstbank PR designated another “officer” to be service
on bankruptcies complaints, cases or matters related to Federal Rule No. 7004(h) of Bankruptcy
Procedure.

20. In the absence of appearance of the attorney designated by the FDIC banking
institution all and any contested matter or adversary proceeding should be notified to the
attention of the President and CEO of the FDIC banking institution in compliance with Bankruptcy
Rul

©

21. Debtor failed to provide evidence of due service to secured creditor Firstbank PR
pursuant to Federal Rule 7004(h) of Bankruptcy Procedure, since notice should have been made
through certified mail to Mr. Aurelio Aleman, CEO and President of Firstbank PR.

22. Firstbank PR files this motion in a promptly and diligent attempt to defend its rights.

WHEREFORE and for the above stated reasons, Movant respectfully requests from this
Honorabie Court to deny Debtor’s intent to pay Firstbank’s claim up to the value of its collateral
through the plan dated August 16, 2019 (docket no. 4).

NOTICE

Within fourteen (14) days after service as evidenced by the certification, and additional
three (3) days pursuant to Fed. R. Bankr. P. 9006 (f} if you were served by mail, any party against
whom this paper has been served, or any party to the action who objects to the relief sought
herein, shall serve and file an objection or other appropriate response to this paper with the
Clerk’s Office Bankruptcy Court for the District of Puerto Rico. If no objection or other response
is filed within the time allowed herein, the paper will be deemed unopposed and may be granted
unless: (i) the requested is forbidden by law; (ti) the requested relief is against public policy; or
(ii) in the opinion of the Court, the interest of justice requires otherwise. Rule 9013-1 (h).

RESPECTFULLY SUBMITTED,
In San Juan, Puerto Rico, this 10" day of September, 2019.

CERTIFICATE OF SERVICE
| hereby certify that on this same date a true and correct copy of the present motion was
sent to the authorized address on, and by the CM/ECF system to: the creditors as listed, to

 
Motion to Quash 7
FIRSTBANK PR

Alejandro Oliveras Rivera, Esq., Chapter 13 Trustee, to Roberto Figueroa Carrasquillo, Esq.,
counsel for the debtor, and to the Debtor to its address on record: P.O. Box 375412, Cayey, P.R.
00737, as per the attached List of Creditors.

//s// Maricarmen Colén Diaz
MARICARMEN COLON DIAZ, Esq.
Attorney for Movant - USDC 211410
MARIA M. BENABE RIVERA - USDC 208906
P.O. Box 9146, Santurce, P.R. 00908-0146
Centro de Servicios al Consumidor (248)
1130 Mufioz Rivera Ave., San Juan, P.R.
Tel. (787) 729-8135 / Fax {787) 729-8276
maricarmen.colon@firstbankpr.com

 
Label Matrix for local noticing
0104-3

Case 19-04647-ESL13

District of Puerto Rico

Old San Juan

Tue Sep 10 15:06:46 ast 2019

Autoridad de Energia Zlectrica
BO Box 363508
San Juan, PR 00936-3508

Coop A/C La Cidrena
PO Box 1490
Cidra, PR 00739-1490

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOK 7346

PHILADELPHIA PA 19101-7346

Syncb/ecppby

C/o

PO Box 965036

Orlando, FL 32896-5036

Syncb/walmar
PO Box 965024
Orlando, FL 32896-5024

RAMONA DEL VALLE BURGOS
PO BOX 375412
CAYEY, PR 00737-5412

ORIENTAL BANK CCU

CCU BANKRUPTCY DEDARTMENT
PO BOX 364745

SAN JUAN, PR 00936-4745

Citi
PO Box 6190
Sioux Falls, SD 57117-6190

FIRST BANK

CONSUMER SERVICE CENTER

BANKRUPTCY DIVISION (CODE 248)

PO BOX 9146,SAN JUAN, PR 00908-0146

ORIENTAL BANK
BANKRUPTCY DEPT

BO BOX 364745

SAN JUAN, PR 00936-4745

Syneb/Jep
PO Box 965007
Orlando, FL 32896-5007

ALEJANDRO OLIVERAS RIVERA
ALEJANDRO OLIVERAS CHAPTER 13 TRUS
PO BOX 9024062

SAN JUAN, BR 00902-4062

ROBERTO FIGUEROA CARRASQUILLO
PO BOX 186
CAGUAS, PR 00726-0186

03 Bankruptcy Court District of P.R.
Jose V Toledo Fed Bldg & US Courthouse
300 Racinto Sur Street, Room 109

San Juan, PR 00901-1964

Citi
FO Box 6217
Sioux Falls, §D 57117-6217

Firstbank Puerta Rico
FO Box 11856
San Juan, PR 90910-3856

Sears/Cbna
PO Box 6217
Sioux Falls, 8D 57117-6217

Syncb/oldnay
PO Box 965005
Orlando, FL 32896-5005

MONSITA LECAROZ ARRIBAS
OFFICE OF THE US TRUSTEE (UST)
OCHOA BUILDING

500 TANCA STREET SUITE 301
SAN JUAN, PR 00901

The preferred mailing address {p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.$.c. 342(f) and Fed.R.Bank.?. 2002 (g) (4).

Internal Revantie Service
PO Box 21126
Philadelphia, PA 19114-0326

End of Label Matrix

Mailable recipients 19
Bypassed recipients 0
Total 19

 
